          Case 3:20-cv-01630-YY         Document 36        Filed 04/22/21        Page 1 of 4




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION



    ERIC A. DOVER,

                     Plaintiff,
                                                                 Case No. 3:20-cv-01630-YY
         v.
                                                                 OPINION AND ORDER
    NAVEEN SACHDEV, MD, NAINA
    SACHDEV, MD, DIVESH SACHDEV, MD,

                     Defendants.


        Plaintiff has filed a Motion for Default Judgment (ECF 9), and defendants have filed a

Motion to Dismiss (ECF 22). Defendants’ motion to dismiss is GRANTED, plaintiff’s Motion

for Default Judgment is DENIED as MOOT, and this case is dismissed with prejudice.1

I.      Motion to Dismiss

        Defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack

of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim.




1
  All parties have consented to allow a Magistrate Judge to enter final orders and judgment in
this case in accordance with Federal Rule of Civil Procedure 73 and 28 U.S.C. § 636(c).


1 – OPINION AND ORDER
          Case 3:20-cv-01630-YY          Document 36       Filed 04/22/21     Page 2 of 4




       A.      Subject Matter Jurisdiction

       In the Complaint, plaintiff alleges this court has subject matter jurisdiction pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1332. Compl. 2, ECF 1.

               1.      Original Jurisdiction

       Under 28 U.S.C. § 1331, federal courts have “original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.”

       Plaintiff cites to federal criminal fraud statutes, 18 U.S.C. §§ 1341 and 1343, in the

Complaint. However, as a private party, plaintiff cannot bring a civil claim based on a violation

of a federal criminal statute. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)

(explaining that criminal provisions under Title 18 of the U.S. Code “provide no basis for civil

liability”). Federal criminal statutes are public in nature and prosecuted in the name of the

United States. Thus, there is no original jurisdiction.

               2.      Diversity Jurisdiction

       At the hearing, plaintiff clarified that he is pursuing a claim for common law fraud. For

that, he must establish diversity jurisdiction.

       Under 28 U.S.C. § 1332, federal courts have diversity jurisdiction where the matter in

controversy is between citizens of different states and the amount in controversy exceeds

$75,000. There must be complete diversity between the parties. The “general-diversity statute . .

. applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of

each defendant.” Catepillar Inc. v. Lewis, 519 U.S. 61, 68 (1996) (citations omitted).

       “To demonstrate citizenship for diversity purposes a party must (a) be a citizen of the

United States, and (b) be domiciled in a state of the United States.” Lew v. Moss, 797 F.2d 747,

749 (9th Cir. 1986). “[T]he party asserting diversity jurisdiction bears the burden of proof.” Id.




2 – OPINION AND ORDER
         Case 3:20-cv-01630-YY          Document 36        Filed 04/22/21      Page 3 of 4




“[A] person is ‘domiciled’ in a location where he or she has established a ‘fixed habitation or

abode in a particular place, and [intends] to remain there permanently or indefinitely.’” Id. 749-

50 (quoting Owens v. Huntling, 115 F.2d 160, 162 (9th Cir. 1940)) (alteration in original).

“[T]he determination of an individual’s domicile involves a number of factors (no single factor

controlling), including: current residence, voting registration and voting practices, location of

personal and real property, location of brokerage and bank accounts, location of spouse and

family, membership in unions and other organizations, place of employment or business, driver's

license and automobile registration, and payment of taxes.” Id. at 750. “[T]he existence of

domicile for purposes of diversity is determined as of the time the lawsuit is filed.” Id.

       In the Complaint, plaintiff alleges that he is a resident of Oregon, defendants Dr. Naina

Sachdev and Dr. Divesh Sachdev reside in Oregon and California, and Dr. Naveen Sachdev

resides in Oregon. Compl. 3-4, ECF 1. Moreover, Dr. Naina Sachdev has submitted a

declaration in which she attests that she resides in Lake Oswego, sees medical patients only part

time in California, and manages her nutraceutical and skin care business and real estate business

in Oregon. Naina Sachdev Decl., ECF 28. She also has submitted a redacted copy of her

unexpired Oregon driver’s license. Id., Ex. 1.

       Complete diversity is lacking in this case, as plaintiff is a citizen of the same state as one,

if not all, of the defendants. It is unnecessary to reach defendants’ other arguments.

II.    Motion for Default Judgment

       Given this court has no jurisdiction over this case, defendants’ motion for default

judgment is moot .




3 – OPINION AND ORDER
        Case 3:20-cv-01630-YY       Document 36     Filed 04/22/21   Page 4 of 4




                                        ORDER

      Defendant’s Motion to Dismiss (ECF 22) is GRANTED, Plaintiff’s Motion for Default

Judgment is DENIED as MOOT (ECF 9), and this case is dismissed with prejudice

      DATED April 22, 2021.



                                                             /s/ Youlee Yim You
                                                         Youlee Yim You
                                                         United States Magistrate Judge




4 – OPINION AND ORDER
